DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending in the application and have been restricted. Claims 1-17 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,874,973 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is a vehicle provided with an engine, at least one air intake opening through which the engine takes in the external air needed to operate, and an air filter, which is arranged in the area of the air intake opening; the air filter has: at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colaprisco (US 2009/0139200 A1 hereinafter Colaprisco and Doherty et al. (US 2,879,183) hereinafter Doherty.
Claim 1:
Colaprisco discloses a vehicle (1) provided with an engine (2), at least one air intake (4) through which the engine (2) takes in the external air needed to operate, and an air filter (9), which is arranged downstream of the air intake (4); the air filter (9) comprises: [Paras. 0001, 0027, 0091; Items 2, 10] at least one wave-shaped filtering material panel (11);  [Item 22; Paras. 0029, 0092-0093] an outer reinforcement mesh (12), which is pleated, is made up of a plurality of weft wires (15) and a plurality of warp wires (14) interlaced with one another, and rests against an outer surface of the filtering 
Colaprisco doesn’t explicitly disclose wherein the electrified wires are externally coated with an outer insulation (18) made of an electrically insulating material.
However, Doherty does disclose wherein the electrified wires are externally coated with an outer insulation (18) made of an electrically insulating material [Col. 1, Lines 15-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Colaprisco with the disclosure of Doherty to insure no defect in the wires during operation at a high velocity speed from an aircraft or helicopter [col. 4, lines 52-62].

Claim 17:
Colaprisco discloses an air filter (9) designed to be installed in a vehicle (1) according to claim 1 and comprising: [Paras. 0001, 0027, 0091; Items 2, 10] at least one 
Colaprisco doesn’t explicitly disclose wherein the electrified wires are externally coated with an outer insulation (18) made of an electrically insulating material.
However, Doherty does disclose wherein the electrified wires are externally coated with an outer insulation (18) made of an electrically insulating material [Col. 1, Lines 15-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Colaprisco with the disclosure of Doherty to insure no defect in the wires during operation at a high velocity speed from an aircraft or helicopter [col. 4, lines 52-62].

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Colaprisco and Doherty are the closest prior art of record, however, neither disclosures anticipate or render obvious the limitations in claims 2-16. The dependent claims require the wires to be configured in such a way as to not be an obvious variation of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (US 5,540,761 A), Schuyler (US 4,760,978 A), White (US 2008/0110454 A1), Stoddard (US 3,408,794 A), and Coppom (US 2005/0109204 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747